Title: From George Washington to David Bell, 12 April 1756
From: Washington, George
To: Bell, David



[Winchester, 12 April 1756]
   To Captain David Bell. of the Virginia Regiment.

If you find it impossible to procure a sufficient number of canoes to transport the Stores at Conogchieg to Fort Cumberland at one Trip[,] you are to endeavour to engage as many as you can, to be in readiness against Captain Gists return: and then proceed with them, and those that come with Captain Gist, to Fort Cumberland. Captain Gist is to remain at Conogochieg with his Party, until further Orders. I have sent Mr Campbell a months pay, seven pounds fifteen shillings, My hurry of Business prevented me from doing last opportunity. Desire him to give credit to the pay-master for so much; as it will be charged to him. I am &c.

G:W.

